In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00044-CV
        ______________________________


        RICHARD M. KING, JR., Appellant

                          V.

        ERIC CLIFFORD, ET AL., Appellees




   On Appeal from the 62nd Judicial District Court
               Lamar County, Texas
               Trial Court No. 79517




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       Richard M. King, Jr., an inmate, sued a host of individuals, including Honorable Eric

Clifford, Judge of the 6th Judicial District Court of Lamar County; Marvin Ann Patterson, Clerk of

the Lamar County District Court; the deputy clerks of the Lamar County District Court; Jane

Horta; JoAnn Ondrovik; and Steven Miears.

       All defendants filed motions to dismiss, stating that King is listed with the Texas Supreme

Court as a vexatious litigant and must submit any new litigation for approval by the presiding

judge of the 6th Judicial District Court before filing.

       The trial court granted the motions to dismiss and dismissed the case. King appealed that

order of dismissal.

       On June 28, 2011, we returned a brief King had attempted to file, because he had asked this

Court to serve a copy of the brief on all parties for him. Our letter returning the brief to King read

as follows:

       Appellant’s brief was received on June 27, 2011. Pursuant to TEX. R. APP. P. 9.5,
       a deficiency was noted under 9.5(a), (b), (c), (d) and (e). In your brief you
       requested this Court serve opposing counsel with a copy of your brief. This Court
       does not provide that service for you. You will need to submit a new brief within
       ten days of the date of this notice in compliance with TEX. R. APP. P. 9.5.

       Please submit a new brief on or before July 8, 2011. If an appropriate brief is not
       received by said date, the case will be dismissed for want of prosecution pursuant to
       TEX. R. APP. P. 38.8(a)(1).




                                                  2
Instead of receiving a brief with a certificate of service indicating that King had served all

interested parties, we received the same brief that we had returned to him.

       Therefore, we dismiss this appeal for want of prosecution.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:       July 25, 2011
Date Decided:         July 26, 2011




                                                3